Dear Representative Martiny:
You have requested an opinion from this office as to whether or not Louisiana law can be changed to allow the Kenner Police Department to share jurisdiction with the Jefferson Parish Sheriff's Office over the waters of Lake Pontchartrain in those areas adjacent to the City of Kenner.
It is the opinion of this office that the Kenner Police Department and the Jefferson Parish Sheriff's Office could share jurisdiction over the waters of Lake Pontchartrain by utilizing current Louisiana law.
La. R.S. 33:1324 provides that parishes and municipalities may make agreements to engage jointly in activities concerning police, fire and health protection. Furthermore, La. R.S.33:1435.1 would permit the Sheriff of Jefferson Parish to issue sheriff's commissions to police officers employed by the City of Kenner permitting such officers to have law enforcement jurisdiction over the waters of Lake Pontchartrain in those areas adjacent to the City of Kenner.
We hope that this information will be of assistance to you and the Kenner Police Department; and if any further legal research is required on this issue, please do not hesitate to contact this office.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: ___________________________ ROBERT H. CARPENTER, JR. Assistant Attorney General
RPI/RHC/tp